Citation Nr: 1633197	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an extraschedular rating for a left ankle sprain.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran had active duty for training from November 1972 to April 1973.  He served in the U.S. Army National Guard from July 1972 to July 1978 and from June 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii (RO).  

In March 2013, the Veteran presented testimony before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of this hearing has been associated with the claims file.  In May 2016, the Veteran was informed that the VLJ who conducted the March 2013 hearing was no longer employed by the Board and was asked if he desired another hearing.  The Veteran did not respond to the Board's May 2016 letter.  Therefore, the Board will presume that the Veteran does not want another hearing and will proceed with a decision on the claims on appeal.


FINDING OF FACT

The Veteran's left ankle sprain does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for the assignment of an extraschedular rating for left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in November 2009 and August 2010 satisfied the duty to notify provisions.  The RO informed the Veteran that, in evaluating his disability, it would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  He was notified of the general manner in which disability ratings are assigned-and of the requirements for extraschedular ratings in particular-and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that generic notice in response to a claim for an increased rating is all that is necessary).  

The Board also finds that the duty to assist has been fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claim in March 2014.  38 C.F.R. § 3.159(c)(4).  Additionally, an opinion as to whether the Veteran's left ankle disability resulted in an exceptional or unusual disability picture was obtained from the Director of Compensation Service in January 2016.  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination and opinion provided are adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's left ankle disability, and supporting rationale sufficient to determine whether the Veteran's left ankle disability results in an exceptional or unusual disability picture.  Accordingly, the Board finds the March 2014 VA examination and January 2016 opinion to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is in receipt of a 10 percent disability rating for limitation of motion of the left ankle, effective May 11, 2006, and a separate 10 percent disability rating for left ankle instability, effective October 2, 2009.  In its November 2014 decision, the Board denied a schedular rating in excess of 10 percent for left ankle limitation of motion and awarded a separate 10 percent disability rating for left ankle instability.  The Board remanded the sole issue of entitlement to an extraschedular rating for a left ankle sprain for additional development, and this is the issue currently presented for the Board's consideration.

The provisions of 38 C.F.R. § 3.321(b) provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

VA's General Counsel has stated that consideration of an extraschedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to do so.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  However, if a referral is made, and an extraschedular rating is denied, there is no restriction on the Board's ability to review the denial on appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Indeed, the Board is permitted to review the entirety of the proceedings below, and has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements of Thun.  Id. at 428.

Service connection for a left ankle sprain was established by a rating decision entered in August 1995.  The disability was evaluated as noncompensable, effective September 13, 1993.  In a March 2007 rating decision, the RO awarded a 10 percent disability rating for the left ankle sprain, effective May 11, 2006.  In October 2009, he filed the current claim for an increased rating.

VA treatment records reflect the Veteran's complaints of and treatment for left ankle pain and swelling.  In June 2008, he reported that he worked in maintenance and was on his feet "at all times."  

A December 2009 VA examination, the examiner reported that the Veteran's left ankle disability did not impair his ability to perform his job if the ankle was not flared up, but noted that the Veteran reported missing 30 days from work due to the condition in the prior 12-month period.  The examiner noted no functional limitations on standing and walking.

An April 2011 VA treatment record reflects that the Veteran was hospitalized for two days due to heat stroke.  He reported that he had fully recovered, and noted that "this is the first time in 5 years that he has stayed home from work."

An April 2012 VA examination reveals the Veteran's reports of constant left ankle pain with flares caused by walking for 10 minutes, ascending/descending stairs, and wearing boots.  He also noted intermittent swelling and stiffness.  The examiner indicated that the Veteran's left ankle condition impacted his ability to work due to these symptoms.

In a March 2013 letter, the Veteran's current employer provided a statement in support of the Veteran's claim.  She explained that the Veteran worked as the Director of Maintenance, Security, and Operations at a homeless resource center consisting of three facilities totaling 33 acres of land.  The Veteran's responsibilities were identified as inspecting all three locations daily, including walking the properties and going in between buildings.  However, due to the Veteran's ankle disability, he was "no longer able to walk the entire properties as previously and is now dependent on the use of the golf cart."  She noted that the golf cart did not allow the Veteran to go in between the buildings and to all locations on the property, and that he now depends on his staff to oversee much of the inspections.  Additionally, she noted that the Veteran's hearing had deteriorated severely, and that "his hearing was always an issue."  She explained that this impaired the Veteran's communication with the staff and that it "caused issues of concern due to the loss of his hearing."

During his March 2013 hearing before the Board, the Veteran testified that his left ankle disability interfered with his job, as his job required a lot of walking.  He explained that he worked as the Director for Maintenance, Security, and Operations.  He noted that his ankle became painful and swollen if he walked too long and indicated that he had lost two days from work.  He indicated that his supervisor told him that he might not be able to keep his present job.

In March 2014, the Veteran underwent another VA examination.  The Veteran reported pain and buckling of the ankle.  He reported that he had fallen more than 20 times over the prior year and that any pressure on the ankle including prolonged walking and standing or wearing cowboy boots precipitates the pain.  He indicated that he took over-the-counter pain medication, soaked his ankle in ice water, and used an ankle brace.  He reported that he was able to walk less than 300 yards.  The examiner reported that the Veteran experienced functional loss due to his left ankle disability including less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner also noted that the Veteran's left ankle disability impacted his ability to work, as the ankle pain and instability limited his ability to walk and stand for prolonged periods of time, and that he needed to rest when the pain occurred which interfered with his work which involves a lot of walking.

A July 2014 VA treatment record reflects that the Veteran "was let go from his civilian job in March 2014; he worked as [a] maintenance director for [a] homeless shelter."  The Veteran explained that his ankle injury limited his ability to walk and they did not want a liability and that his hearing loss limited his communication with the CEO.

The Director of Compensation Service provided an opinion, which was associated with the claims file in January 2016.  The Director opined that no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria impractical, and that the record did not demonstrate that the symptomatology consistently associated with the left ankle disability warranted an increased evaluation on an extraschedular basis.  The Director noted that the medical evidence demonstrated that the Veteran has not had any surgery for his left ankle disability and that the evidence showed interference with his job due to his left ankle disability.  The Director observed that the Veteran's employer did not state that he missed any work, but noted that the Veteran had to use a golf cart to travel around the property and rely on his employees to handle some of the walking he did in prior years.  The Director found "no evidence that he lost any jobs due to left ankle disability."  

Having considered all of the above evidence, the Board finds that entitlement to an extraschedular rating for left ankle disability is not warranted at any time during the pendency of this claim.  The Veteran's left ankle disability does not present such an exceptional disability picture due to factors such as marked interference with employment or frequent periods of hospitalization to make the available schedular rating for the service-connected disability inadequate.  Initially, the Board notes that the record is devoid of any periods of hospitalization due to his left ankle.  Although an April 2011 VA treatment record reveals that the Veteran was hospitalized for two days, the hospitalization was due to heat stroke, and not the left ankle disability.  Thus, there is no evidence of hospitalization of such frequency as to render the left ankle schedular rating inadequate.

As for occupational impairment, the Board acknowledges that the Veteran's left ankle disability has interfered with his job, and does not suggest that the Veteran does not suffer from a considerable degree of impairment due to his left ankle disability.  The April 2012 and March 2014 VA examiners both concluded that the Veteran's left ankle disability impacted his ability to perform occupational tasks, such as walking and standing for prolonged periods of time.  Additionally, the Veteran's employer reported that his ankle disability rendered him unable to walk the properties, and explained that he was dependent on a golf cart and his staff to inspect the properties.  Further, there appears to have been at least some time lost from work, although it is unclear how much time was lost.  In a December 2009 VA examination, the Veteran stated that he missed 30 days from work during the prior year due to his left ankle disability, but in an April 2011 VA treatment record, he indicated that the two days that he was hospitalized was the "first time in 5 years" that he stayed home from work.

Nevertheless, some degree of occupational impairment is inherent in the assigned schedular ratings, and there is no evidence that the Veteran's left ankle disability is exceptional or unusual.  The percentage ratings represent as far as can be practicably determined the average impairment of earning capacity resulting from the service-connected disability in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Specifically, the schedular criteria governing the evaluation of ankle disabilities contemplate a broad array of symptomatology, including limitation of motion, as well as a number of other factors, such as less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity or atrophy of disuse.  See 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2015).  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are also taken into account.  Id.  See also 38 C.F.R. § 4.59 (2015) ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the Veteran is in receipt of a 10 percent rating for left ankle limited motion and a separate 10 percent rating for left ankle instability, which compensates the Veteran for his left ankle symptomatology such as chronic pain, instability, impaired mobility, and occupational impact.

The Board further notes that the schedular rating criteria contemplate some degree of occupational impairment, and it is only when the impairment is marked in degree that an extra-schedular rating is warranted.  After weighing all the evidence including the Veteran's own statements, the Board finds that marked interference with employment due solely to the left ankle disability is not shown.  In the March 2013 letter from the Veteran's employer, the employer reported that the Veteran's work was impaired not only by his left ankle disability, but also by his hearing loss disability which she noted had deteriorated severely and which "was always an issue" causing "issues of concern" for the Veteran's communications with his staff.  Further, in a July 2014 VA treatment record, the Veteran explained that he believed he was let go from his job due to his left ankle disability as well as his hearing loss disability.  Thus, the Veteran's loss of his job appears to have been multifactorial in nature, and not caused solely by his service-connected left ankle disability, but also by his bilateral hearing loss.

Based on the employment history described above, the Veteran maintained employment until March 2014, and that he may have missed some time from work due to the left ankle disability, although the amount of time lost from work is unclear.  Additionally, while the Veteran's left ankle disability clearly interfered with his job performance, the Veteran's employer also expressed concerns over his ability to perform his job due to bilateral hearing loss.  By his own admission, the Veteran noted that his bilateral hearing loss was likely a factor in his employer's decision to let him go.  Ultimately, the evidence, when viewed in its entirety, does not reflect a degree of interference with employment due to his left ankle condition above and beyond that considered by the assigned schedular ratings.  Therefore, the evidence does not demonstrate that the Veteran's left ankle disability itself results in marked impairment of employment.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an extraschedular rating for service-connected left ankle disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an extraschedular rating for left ankle sprain is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


